FILED
                                                                United States Court of Appeals
                                                                        Tenth Circuit

                                                                      January 25, 2010
                       UNITED STATES COURT OF APPEALSElisabeth A. Shumaker
                                                                         Clerk of Court
                                        TENTH CIRCUIT


 UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

           v.                                                No. 09-2067
                                                  (D. Ct. No. 1:01-CR-00043-MV-1)
 PAMELA MEDLEY,                                              (D. N. Mex.)

                Defendant - Appellant.


                               ORDER AND JUDGMENT*


Before TACHA, TYMKOVICH, and GORSUCH, Circuit Judges.


       After examining the briefs and the appellate record, this three-judge panel has

determined unanimously that oral argument would not be of material assistance in the

determination of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The

case is therefore ordered submitted without oral argument.

       Following her ejection from the Diersen Charities halfway house, Pamela

Medley’s supervised release was revoked and she was sentenced to eleven months’

imprisonment. On appeal, Ms. Medley alleges various constitutional errors and violations

attendant to her revocation hearing. Ms. Medley’s appellate counsel, however, filed a


       *
        This order and judgment is not binding precedent except under the doctrines of
law of the case, res judicata and collateral estoppel. It may be cited, however, for its
persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
brief pursuant to Anders v. California, 386 U.S. 738 (1967), in which he advises that there

is no colorable basis for Ms. Medley’s appeal and seeks leave to withdraw as Ms.

Medley’s counsel. Following our review of Ms. Medley’s case, we also find no colorable

basis for her appeal. Accordingly, we GRANT her attorney’s motion to withdraw and

DISMISS the appeal.

                                    I. BACKGROUND

       In 2002, Ms. Medley was convicted of multiple counts of wire and mail fraud,

false claims upon the United States, money laundering, and impersonation of a United

States employee. She was sentenced to a term of ninety-seven months’ imprisonment and

three years’ supervised release for these crimes. As a condition of her supervised release,

Ms. Medley was required to undergo a psychological evaluation. Ms. Medley was

uncooperative during her evaluation, and, as a result, the district court revoked her initial

term of supervised release and sentenced her to a new term of five months’ imprisonment

and thirty months’ supervised release. Additionally, the district court imposed a special

condition of supervision under which Ms. Medley was required to “[r]eside at and

complete a program at a community corrections center for a period of 3 months.”

       After serving the five-month prison sentence in a correctional facility in Phoenix,

Arizona, Ms. Medley was transferred to the Diersen Charities halfway house pursuant to

the special condition of supervision. During her time at Diersen Charities, Ms. Medley

engaged in various incidents of misconduct that ultimately led to her ejection from the

facility before she completed the court ordered three-month program. In addition to

                                             -2-
multiple altercations with Diersen Charities staff over the facility’s rules, the staff learned

that Ms. Medley had coerced a schizophrenic patient at the facility to endorse his

Veterans Assistance benefit check to her. Based on this information, the Diersen

Charities staff and two probation officers conducted a search of Ms. Medley’s locker

which revealed a casino promotional voucher, two bank deposit receipts, and a forged

probation office release pass. Subsequently, Diersen Charities terminated Ms. Medley

from the facility and her probation officer, Shawn Day, whose name was forged on the

release pass, filed a motion to revoke Ms. Medley’s supervised release.

       At her preliminary hearing on Mr. Day’s motion for revocation, Ms. Medley was

informed of the bases for revocation and was appointed counsel. Ms. Medley’s counsel

sought to suppress the materials retrieved from Ms. Medley’s locker and otherwise

opposed revocation. The district court denied the motion to suppress, revoked Ms.

Medley’s supervised release based on her failure to complete a program at a community

corrections center, and sentenced Ms. Medley to eleven months’ imprisonment and

twenty months’ supervised release.

                                     II. DISCUSSION

       On appeal, Ms. Medley contends that the revocation of her supervised release was

improper for multiple reasons. Specifically, she argues that: (1) the district court erred by

finding that she had not completed three months in a community corrections center; (2)

she was denied procedural due process because she was not given prior notice of

seventeen Diersen Charities incident reports that were admitted at her revocation hearing

                                             -3-
and was denied an evidentiary hearing regarding whether Diersen Charities was required

to provide prior notice and a prior hearing on those incident reports; (3) the district

court’s decision to reinstate a restitution order from her original criminal conviction

violated the Double Jeopardy clause; and (4) the search of her locker violated her Fourth

Amendment rights. In his Anders brief, Ms. Medley’s counsel posits that this entire

appeal is frivolous and that there are no meritorious issues relating to Ms. Medley’s

sentence. We agree with Ms. Medley’s attorney and find that her supervised release was

properly revoked.

       A district court may revoke a term of supervised release “‘if the court . . . finds by

a preponderance of the evidence that the defendant violated a condition of supervised

release.’” United States v. Metzener, 584 F.3d 928, 932 (10th Cir. 2009) (quoting 18

U.S.C. § 3583(e)). We review a district court’s decision to revoke a term of supervised

release for abuse of discretion. Id. Under this standard, we will only reverse a decision

that is a clear error of judgment, exceeds the bounds of permissible choice, is arbitrary,

capricious, or whimsical, or results in a manifestly unreasonable judgment. Id.

       First, Ms. Medley argues that pursuant to the initial revocation of her supervised

release she was sentenced to a total term of eight months’ incarceration which was

comprised of five months’ imprisonment and three months at a community corrections

center. Furthermore, she contends that she served five months in a prison camp, two and

one-half months at Diersen Charities, and over three weeks at Sandoval County Detention

Center, thereby completing the eight-month sentence. We disagree. When the district

                                             -4-
court initially revoked Ms. Medley’s supervised release it sentenced her to five months’

imprisonment and thirty months’ supervised release. As a special condition of her

supervision, Ms. Medley was required to “complete a program at a community

corrections center for a period of 3 months.” Irrespective of the amount of time she spent

at Diersen Charities or any other facility, Ms. Medley never completed a community

corrections center program as required by the special condition of her supervised release.

Indeed, she was terminated from Diersen Charities before she completed the program.

Accordingly, the district court did not abuse its discretion by revoking Ms. Medley’s term

of supervised release based on her failure to satisfy the special conditions of supervision.

       Second, Ms. Medley argues that she was denied procedural due process by Diersen

Charities’s failure to give her prior notice of seventeen incident reports that were

presented to the district court at her revocation hearing, and by the district court’s failure

to grant an evidentiary hearing regarding Diersen Charities’s duty to provide such notice

and a hearing. Although the protections of the Due Process Clause apply to supervised

release revocation hearings, a defendant in such hearings is not entitled to “the full

panoply of rights due a [criminal] defendant.” Morrissey v. Brewer, 408 U.S. 471, 480

(1972). Indeed, at a revocation hearing a defendant is entitled, at minimum, to: (1)

written notice of the alleged violation; (2) notice of the evidence against her; (3) a

meaningful opportunity to be heard and to present evidence; and (4) the right to cross-

examine adverse witnesses. Id. at 489. At her revocation hearing, Ms. Medley was

provided adequate notice of the evidence against her, she was given a meaningful

                                             -5-
opportunity to present her defense, and she was allowed to cross-examine adverse

witnesses. Thus, she was afforded all the process required by the Constitution in her

revocation hearing. Furthermore, to the extent that Ms. Medley is claiming an

independent violation of her procedural due process rights based on Diersen Charities’s

failure to grant her notice and a hearing on each of the seventeen incident reports, she has

failed to demonstrate that she was deprived of some constitutionally cognizable interest

because of Diersen Charities’s actions. Accordingly, her procedural due process claims

are without merit.

       Third, Ms. Medley contends that following her initial conviction the government

forgave her of all restitution obligations in a stipulated agreement which was approved by

the district court. She further argues that upon the most recent revocation of her

supervised release, the court improperly reinstated these restitution obligations in

violation of the Double Jeopardy clause. Because the record is devoid of any factual

support for her claim, we decline to address whether the reinstatement of restitution

obligations under the circumstances alleged by Ms. Medley would constitute a Double

Jeopardy violation. Although the record demonstrates that the government served a writ

of garnishment that it ultimately withdrew, there is no indication that the government ever

agreed to forgive Ms. Medley’s restitution obligations. Indeed, nothing in the record

supports Ms. Medley’s claims that the district court “accepted the stipulated agreement,

and entered an order accepting the stipulated agreement” or that “[t]he $42,000.00

restitution was dismissed and forgiven.” Accordingly, Ms. Medley’s Double Jeopardy

                                            -6-
claim is without merit.

       Finally, Ms. Medley argues that the search of her locker at Diersen Charities

constituted an unreasonable search in violation of her Fourth Amendment rights and

ultimately precipitated the erroneous revocation of her supervised release. We disagree.

Generally, felons on supervised release have lesser privacy interests than ordinary

citizens. Banks v. United States, 490 F.3d 1178, 1193 (10th Cir. 2007). Here, Ms.

Medley’s privacy interests were further diminished in two significant respects. First, as a

special condition of her supervised release Ms. Medley was required to “submit to a

search of her person, property, or automobile under her control to be conducted in a

reasonable manner and at a reasonable time, for the purpose of detecting at the direction

of the probation officer.” Second, upon admission to Diersen Charities Ms. Medley

executed a document that provided, “at any time, staff may conduct a search of the

facility, your personal belongings, vehicle, or your person.” Thus, Ms. Medley had a

minimal expectation of privacy in her personal belongings at the time they were searched

and had, in fact, consented to a search of her belongings “at any time” by Diersen

Charities staff.

       Moreover, even if the search of Ms. Medley’s locker was an unconstitutional

government intrusion, that intrusion was harmless. As the district court noted, there were

two bases for Ms. Medley’s ejection from Diersen Charities: (1) the presence of a forged

probation pass in her locker; and (2) the seventeen incident reports that demonstrated Ms.

Medley’s unwillingness to abide by the facility’s rules. Even if the forged probation pass

                                           -7-
were suppressed, Ms. Medley could have been ejected from Diersen Charities based

solely on the incident reports, and once she was ejected from the facility, she was in

violation of a special condition of her supervised release and revocation was proper.

Accordingly, any violation of Ms. Medley’s Fourth Amendment rights was harmless and

her claim is without merit.

                                   III. CONCLUSION

       For the foregoing reasons, we DISMISS Ms. Medley’s appeal and GRANT her

attorney’s motion to withdraw.

                                          ENTERED FOR THE COURT,



                                          Deanell Reece Tacha
                                          Circuit Judge




                                            -8-